STEVEN S. EZON of EAST BEUNSWICK, who was admitted to the bar of this State in 1977, having tendered his consent to a disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is OEDEEED that STEVEN S. EZON of EAST BEUNSWICK is disbarred by consent, effective immediately; and it is further
OEDEEED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
OEDEEED that respondent continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended and disbarred attorneys.